Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 depend from canceled claim 10. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein at least one of the first threaded interface of the first lateral leg and the second threaded interface of the second lateral leg the threaded interface comprises a gasket”. This is unclear as the sentence does not make sense. Examiner suggest deleting “the threaded interface” before “comprises a gasket”.
Claims 8 and 15 recites “the lateral leg”. Examiner is not sure if this is referring to the first lateral leg or the second lateral leg. 
Claim 8 recites “wherein two or more of the threaded interface of the first lateral bore, the first threaded interface of the lateral leg, and the second threaded interface of the first lateral leg have a same thread pitch”.  This is confusing and examiner believes this should read -- wherein two or more of the threaded interface of the first lateral bore, the first threaded interface of the first lateral leg, and the first threaded interface of the second lateral leg have a same thread pitch --. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-9, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. 2003/0159827A1), in view of Steele (U.S. 8701775B2). The independent claims will be addressed first so that similar dependent claims may be addressed together.
Regarding claim 1, Steele 827’discloses an apparatus (80) for communicating fluid in downhole well environments (refer to para 0034 and 0042), the apparatus comprising: a y-block (18, para 0017) having a main bore (bore connected to tubing 12) and a plurality of lateral bores formed therein (para 0031 and 0034: each tubes 52, 54, 56, 58, 60, 62, and 64 serve a particular purpose, therefore are connected to a separate lateral bore of Y-block 18), the main bore having a first end for coupling with a section of tubing (anchoring device 30 is a tubing as it will have a bore to allow passage of fluid) and another end for coupling with a main bore leg (12), the main bore having an internal diameter greater than the internal diameter of the lateral bores (see fig. 4); and 
a first lateral leg (any one of 52, 54, 56, 58, 60, 62, and 64) for a first lateral bore of the plurality of lateral bores (see fig. 4), and a second threaded interface configured to couple with a first threaded interface of a transition sub (72 or 90, see  figs. 4 and 5. Para 0044: the tubes could be threaded to the junction block); 
a second lateral leg (any one of 52, 54, 56, 58, 60, 62, and 64) for a second lateral bore of the plurality of lateral bores, and a second threaded interface configured to couple with a second threaded interface of the transition sub (72 or 90 as seen in figs. 4 and 4. Para 0044: the tubes could be threaded to the junction block), wherein the first lateral leg and the second lateral leg (any two of 52, 54, 56, 58, 60, 62, and 64) are positioned to extend into a single borehole (22) after the first lateral leg and the second lateral leg are coupled to the y-block (18, see fig. 4);
wherein the first interface and the second threaded interface of the first lateral leg and the second lateral leg are at least partially and simultaneously engaged to the interface of the first lateral bore, the interface of the second lateral bore, the first threaded interface of the transition sub (72 or 90), and the second threaded interface of the transition sub (see fig. 4).
However, Steele 827’ fails to teach each lateral bore of the plurality of lateral bores having a threaded interface; the first lateral leg having a first threaded interface to couple with the threaded interface of the first lateral bore; the second lateral leg having a first threaded interface to couple with the threaded interface of the second lateral bore; wherein the first threaded interface and the second threaded interface of the first lateral leg and the second lateral leg are at least partially and simultaneously threadedly engaged to the threaded interface of the first lateral bore, the threaded interface of the second lateral bore, the first threaded interface of the transition sub, and the second threaded interface of the transition sub.
Steele 775’ teaches a Y-block (102, fig. 1A) having a main bore (bore leading to 108) and lateral bore (144). The lateral bore (144) having a threaded interface (110). Lateral leg (128) has a first threaded interface (134) to couple with the threaded interface (110) of the lateral bore (144). The threaded interfaces are at least partially and simultaneously threadedly engaged (see figs. 1A and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steele 827’ to have each lateral bore of the plurality of lateral bores having a threaded interface; the first lateral leg having a first threaded interface to couple with the threaded interface of the first lateral bore; the second lateral leg having a first threaded interface to couple with the threaded interface of the second lateral bore; wherein the first threaded interface and the second threaded interface of the first lateral leg and the second lateral leg are at least partially and simultaneously threadedly engaged to the threaded interface of the first lateral bore, the threaded interface of the second lateral bore, the first threaded interface of the transition sub, and the second threaded interface of the transition sub, as taught by Steele 775’, for the purpose of connecting the first and second lateral bores, the first and second lateral legs, and the transition sub together. 

Regarding claim 9, Steele 827’ discloses a system for use in downhole well environments (see fig. 4), the system comprising: a y-block (18, para 0017) having a main bore (bore connected to tubing 12) and a plurality of lateral bores (para 0031 and 0034: each tubes 52, 54, 56, 58, 60, 62, and 64 serve a particular purpose, therefore are connected to a separate lateral bore of Y-block 18) formed therein, the main bore having a first end for coupling with a section of tubing (anchoring device 30 is a tubing as it will have a bore to allow passage of fluid) and another end for coupling with a main bore leg (12), the main bore having an internal diameter greater than the internal diameter of the lateral bores (see fig. 4); 
a transition sub (72, 90, 92, and/or 100 as seen in fig. 5, also refer to para 0045); 
a first lateral leg (any one of 52, 54, 56, 58, 60, 62, and 64) for a first lateral bore of the plurality of lateral bores (see fig. 1), a second threaded interface configured to couple with a first threaded interface of the transition sub (72 or 90 as seen in figs. 4 and 5. Para 0044: the tubes could be threaded to the junction block); and 
a second lateral leg (any one of 52, 54, 56, 58, 60, 62, and 64) for a second lateral bore of the plurality of lateral bores (see fig. 4), and a second threaded interface configured to couple with a second threaded interface of the transition sub (72 or 90 as seen in figs. 4 and 4. Para 0044: the tubes could be threaded to the junction block), wherein the first lateral leg and the second lateral leg are positioned to extend into a single borehole (22) after first lateral leg and the second lateral legs are coupled to the y-block (18, see fig. 4), and 
wherein the first interface and the second threaded interface of the first lateral leg and the second lateral leg are at least partially and simultaneously engaged to the interface of the first lateral bore, the interface of the second lateral bore, the first threaded interface of the transition sub (72 or 90), and the second threaded interface of the transition sub (see fig. 4).  
However, Steele 827’ fails to teach each lateral bore of the plurality of lateral bores having a threaded interface, the first lateral leg having a first threaded interface to couple with the threaded interface of the first lateral bore, the second lateral leg having a first threaded interface to couple with the threaded interface of the second lateral bore, wherein the first threaded interface and the second threaded interface of the first lateral leg and the second lateral leg are at least partially and simultaneously threadedly engaged to the threaded interface of the first lateral bore, the threaded interface of the second lateral bore, the first threaded interface of the transition sub, and the second threaded interface of the transition sub. 
Steele 775’ teach a Y-block (102, fig. 1A) having a main bore (bore leading to 108) and lateral bore (144). The lateral bore (144) having a threaded interface (110). Lateral leg (128) has a first threaded interface (134) to couple with the threaded interface (110) of the lateral bore (144). The threaded interfaces are at least partially and simultaneously threadedly engaged (see figs. 1A and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steele 827’ to have each lateral bore of the plurality of lateral bores having a threaded interface; the first lateral leg having a first threaded interface to couple with the threaded interface of the first lateral bore; the second lateral leg having a first threaded interface to couple with the threaded interface of the second lateral bore; wherein the first threaded interface and the second threaded interface of the first lateral leg and the second lateral leg are at least partially and simultaneously threadedly engaged to the threaded interface of the first lateral bore, the threaded interface of the second lateral bore, the first threaded interface of the transition sub, and the second threaded interface of the transition sub, as taught by Steele 775’, for the purpose of connecting the first and second lateral bores, the first and second lateral legs, and the transition sub together. 
Regarding claims 4 and 12, the combination of Steele 827’ and Steele 775’ teach all the features of these claims as applied to claims 1 and 9 above; Steele 827’ further discloses wherein the second threaded interface of the first lateral leg (any one of 52, 54, 56, 58, 60, 62, and 64) and the first threaded interface of the transition sub (72 or 90; refer to para 0044) have a same turn orientation (when you screw threaded connections together, they have the same turn orientation), and wherein the second threaded interface of the second lateral leg (any one of 52, 54, 56, 58, 60, 62, and 64) and the second threaded interface of the transition sub have a same turn orientation (when you screw threaded connections together, they have the same turn orientation).  

Regarding claims 6 and 15, the combination of Steele 827’ and Steele 775’ teach all the features of these claims as applied to claims 1 and 9 above; Steele 827’ further discloses wherein at least one of the first threaded interface of the first lateral leg and the second threaded interface of the second lateral leg (any one of 52, 54, 56, 58, 60, 62, and 64) threaded interface comprises a gasket (refer to para 0044: if the tubes are connected to the junction block 72 or 90 by threading, then seals, such as gaskets could be used to perform the sealing function).  

Regarding claims 7 and 14, the combination of Steele 827’ and Steele 775’ teach all the features of these claims as applied to claims 1 and 9 above; Steele 775’ further teaches at least one of a stabilizer (148, see figs. 1C, refer to col. 2 lines 1-10: the stabilizer is used for stabilizing the main leg relative to the lateral leg as the multi-bore junction assembly is lowered into the main wellbore) and a multipart stabilizer for stabilizing the first lateral leg and the second lateral leg (refer to col. 2 lines 1-10 and col. 4 lines 4-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Steele 827’ to include a stabilizer for stabilizing the first lateral leg and the second lateral leg, as taught by Steele 775’, for stabilizing the Y-block as it is lowered into the wellbore. 

Regarding claim 8, the combination of Steele 827’ and Steele 775’ teach all the features of this claims as applied to claim 1 above; Steele 775’ further teaches wherein two or more of the threaded interface of the first lateral bore (as modified by Steele 775’), the first threaded interface of the lateral leg (as modified by Steele 775’), and the second threaded interface of the first lateral leg have a same thread pitch (see fig. 1A).  
Regarding claim 16, the combination of Steele 827’ and Steele 775’ teach all the features of this claim as applied to claim 9 above; Steele 827’ further discloses wherein the transition sub (100, fig. 5) comprises an annular cavity (98) and a landing pad (landing shoulder of cavity 98, see fig. 5). 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. 2003/0159827A1), in view of Steele (U.S. 8701775B2), as applied to claims 1 and 9 above, and further in view of Langlais (U.S. 2017/0058647A1).
Regarding claims 5 and 13, the combination of Steele 827’ and Steele 775’ teach all the features of these claims as applied to claims 1 and 9 above; Steele 775’ further teaches wherein the second threaded interface (136) of the first lateral leg (128) and the second threaded interface (120) of the second lateral leg (112) have a same turn orientation (see fig. 1A).   
However, the combination of Steele 827’ and Steele 775’ fail to teach timed threads.
Langlais teaches a tubular (28, fig. 32) wherein pin end (50) and box end (52) employ time threads to facilitate alignment of path tubes (34; refer to para 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second threaded interface of the first and second lateral legs of Steele 827’ to have timed threads, as taught by Langlais, for the purpose of aligning the lateral legs with the transition sub. 
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because examiner has reconsidered the previously cited references and made a rejection over Steele (U.S. 2003/0159827A1) in view of Steele (U.S. 8701775B2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676